Citation Nr: 0026476
Decision Date: 10/03/00	Archive Date: 12/28/00

DOCKET NO. 97-11 702               DATE OCT 03, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for a right knee disorder,
claimed as secondary to the veteran's service-connected low back
disorder.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD 

Richard Giannecchini, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1986 to August
1990.

A perfected appeal to the Board of Veterans' Appeals (Board) of a
particular decision entered by a Department of Veterans Affairs
(VA) regional office (RO) consists of a Notice of Disagreement
(NOD) in writing received within one year of the decision being
appealed and, after a Statement of the Case (SOC) has been
furnished, a substantive appeal (VA Form 9) received within 60 days
of the issuance of the Statement of the Case or within the
remainder of the one-year period following notification of the
decision being appealed.

The present appeal arises from a September 1996 rating action, in
which the RO denied the veteran's claim of entitlement to service
connection for a right knee disorder, claimed as secondary to his
service-connected low back disability. The veteran filed an NOD in
October 1996, and the RO issued an SOC in January 1997. The veteran
filed a substantive appeal in March 1997. A supplemental statement
of the case (SSOC) was issued by the RO in October 1997. In
December 1997, the veteran testified before a Hearing Officer at
the VARO in Roanoke, VA. An additional SSOC was issued by the RO in
April 1998. Thereafter, the veteran's appeal came before the Board,
which, in a July 1999 decision, remanded the appeal to the RO for
additional development. An SSOC was issued in June 2000.

The Board notes that the veteran had also perfected an appeal as to
the issue of an increased rating for his service-connected low back
disability, which was rated at 20 percent. In an August 1998 rating
decision, the RO increased the veteran's disability rating to 40
percent, effective from March 1996. Thereafter, in a statement to
the RO, dated in March 1999, the veteran withdraw his appeal as to
this issue. Thus, it is no longer in appellate status.

2 -

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's appeal has been obtained by the RO.

2. An opinion from a physician at the VA Medical Center (VAMC) in
Salem, dated in March 1996, indicated that the veteran was
suffering from right knee dysfunction as a result of increased
stresses on the right knee joint secondary to his service-connected
low back disability.

3 . On VA examination in January 1997, the veteran's right knee
exhibited no pain or tenderness to palpation, and no instability or
abnormal movement; also, the knee had a full range of motion.

4. On VA examination in July 1997, the veteran reported not having
suffered any trauma to his right knee, and he was diagnosed with
mild anterior cruciate ligament (ACL) instability, which the
examiner opined wits not related to gait mechanics, but more
associated with trauma or injury.

5. During a personal hearing in December 1997, the veteran
testified that, in mid- 1996, he had twisted his right knee and
fallen after his left leg gave out.

6. The preponderance of the evidence is against the veteran's claim
that his right knee disorder is secondary to his service-connected
low back disability.

CONCLUSION OF LAW

The veteran's right knee disorder was not incurred as a result of
service, either on a direct or secondary basis. 38 U.S.C.A. 1110,
5107(a) (West 1991); 38 C.F.R. 3.303, 3.310(a) (1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Basis

A review of the veteran's service medical records reflects that he
was treated for a bruised right knee in January 1989. No additional
treatment was received for this injury and, at his separation from
service, there were no complaints or findings of a right knee
disorder or disability.

Further review of the claims file reflects that, in September 1990,
the veteran was service connected for a low back disability.
Subsequently, in June 1996, the RO received medical records from
the VAMC in Salem, dated from November 1995 to May 1996. These
records reflected the veteran's treatment for an ear disorder.

Thereafter, in March 1996, the veteran filed a claim for service
connection for a right knee disorder, claimed as secondary to his
service-connected low back disability.

In October 1996, the veteran submitted to the RO medical records
from the Salem VAMC, dated from April 1991 to September 1996. These
records noted complaints of low back and left leg pain, as well as
right knee pain. In particular, a treatment record, dated in
December 1995, reflected the veteran's complaint of a popping
sensation in his right knee while squatting, as well as persistent
pain. In addition, a statement from a VAMC Salem physician, dated
in March 1996, noted that the veteran had a chronic back and leg
syndrome which affected his ambulation, resulting in a significant
limping gait. The physician reported, that this condition had put
increased mechanical stress on the veteran's right leg, which had
resulted in symptoms of right knee pain and dysfunction. The
physician opined that the veteran's right knee dysfunction resulted
from increased stresses on the joint secondary to his service-
connected back problem.

In January 1997, the veteran was medically examined for VA
purposes. He reported that his right knee had begun popping,
without a history of injury. The

4 -

examiner noted that the veteran wore a large elastic support on his
right knee. He also noted that the veteran had recently sprained
his right ankle after a misstep. On further clinical evaluation,
the veteran's posture was noted as erect and his gait normal. His
right knee exhibited no pain or tenderness to palpation,
instability, or abnormal movement. Range of motion was from 0 to
140 degrees. An associated radiographic study of the right knee
revealed the bones to be intact, with two small bone islands,
reported as of no clinical significance, over the distal right
femur. The examiner's diagnosis noted sprain of the right "knee."

In March 1997, the veteran submitted a statement to the RO, in
which he reported that he walked with a limp, that his right knee
popped and was painful, that he had trouble getting up and down
steps, and that the onset of his right knee dysfunction had been
eight months previously. In addition, the veteran complained of low
back and left leg pain.

In June 1997, the veteran submitted an additional statement to the
RO, in which he reported that his right knee became painful if he
walked any distance or stood for too long. The veteran additionally
complained of increased pain in his low back and left leg, and of
the effect this had on his everyday activities.

In July 1997, the veteran underwent a second medical examination
for VA purposes. He complained of popping, swelling, and occasional
aches in his right knee, and stated that problems with his right
knee had begun in January 1997. The veteran denied any trauma to
the right knee or history of trauma. On clinical evaluation, there
was an anterior shift, or Lachman, of the right knee as compared to
the left. There was no effusion or swelling, nor were there
specific areas of tenderness. Range of motion of the right knee was
from 0 to 155 degrees. The examiner reported that the veteran's
right knee exhibited findings compatible with mild ACL instability,
although he was unable to report the exact etiology of the
instability problem. The examiner also reported that it was
difficult for him to believe that the veteran's right knee disorder
was related to gait mechanics associated with the low back and left
leg, given that ACL injuries required a significant amount of
trauma, which the veteran had not indicated had occurred.

5 -

The examiner indicated that simply favoring the right knee should
not have created an ACL problem. He opined that the veteran had a
possible predisposition to increased knee laxity.

In December 1997, the veteran testified before a Hearing Officer at
the VARO in Roanoke. He reported that, in mid-1996, he had been
going down some steps at his house, and his left leg had given out,
causing him to twist his right knee and fall. In addition, the
veteran testified that he had not sought medical care for a month
after the injury, and had treated his right knee with pain
medication. Upon seeking medical attention at a VA medical
facility, the veteran testified that he was told by doctors that he
had stretched the ligaments in the back side of his right knee. The
veteran also stated that he wore a brace on his right knee, and
that, without it, his knee was unstable and moved from side to
side.

That same month, December 1997, the RO received VAMC Salem medical
records, dated from September 1996 to October 1997. In particular,
a treatment record, dated in January 1997, noted that the veteran
had sustained a full-weight fall on his right ankle from his porch
earlier that month. The examiner's diagnosis was right ankle
sprain. A March 1997 orthopedic note reflected the veteran's
complaints of gait problems for about 10 years. The examiner
reported that the veteran had a marked gait abnormality for which
there could not be found any physiological cause. Furthermore, in
October 1997, a medical record noted the veteran's request for a
neoprene brace for his right knee. He was reported to have a right
knee sprain.

In January 2000, the veteran submitted to the RO medical records
from the Salem VAMC, dated that same month. In particular, a
radiographic study of the veteran's right knee was reported normal.
An orthopedic clinic note reflected the veteran's right knee to
have a full range of motion with no effusion, with tenderness at
the post medial joint line, and no pain on patella compression.
Furthermore, there was a slight pivot shift, with negative
Lachman's and questionable laxity at the medial corner of the knee.
The examiner's assessment was "probable mild anterior medial
rotatory instability with meniscal tear."

- 6 -

In February 2000, the veteran submitted to the RO additional VAMC
Salem medical records, dated from June 1997 to March 1998. These
records noted the veteran's complaints and treatment for low back
pain.

That same month, February 2000, the veteran underwent VA medical
examination. The examiner noted the veteran's medical history, and
reported his complaints of low back pain and the effect it had on
him physically and on his daily activities. The veteran indicated
that, in 1996, he had been going down some stairs when his left leg
had given out, causing him to fall on his right knee. Since that
time, he had experienced pain in his right knee, and wore a knee
brace for support. On clinical evaluation, the veteran's right knee
hyperextended to 10 degrees and flexed to 135 degrees. There was a
posterior sag and drawer of the right knee, with 2 to 3+ lateral
laxity. There were no effusions or crepitance of the right knee,
and a radiographic study was within normal limits. The examiner
diagnosed the veteran with posterolateral instability involving the
right knee. Furthermore, given the veteran's reported history, the
examiner opined that the back pain and associated sympathetic
dystrophy of the left lower extremity resulted in the veteran's
fall, and subsequent injury to his right knee.

Subsequently, in May 2000, the examiner filed an addendum to his
February 2000 examination report. He noted that he had now reviewed
the veteran's claims file, which he had not done prior to the
February evaluation, and, as a result, found inconsistencies with
the veteran's history as it related to his right knee. The examiner
noted that, when he had examined the veteran in July 1997, the
veteran had reported that he had not suffered any trauma to his
right knee. The examiner also -indicated that the veteran, during
his personal hearing in December 1997, had reported a twisting of
his knee sometime around June 1996, although the examiner could not
find evidence of treatment for the injury in the veteran's claims
file. The examiner indicated that, without any evidence of an
injury to the right knee caused by the left leg and back, and the
inconsistency in the veteran's clinical history, he could not "draw
any direct conclusion between [the veteran's] back or left leg
problem and his present right knee symptomatology."

7 -

II. Analysis

The threshold question to be answered is whether a well-grounded
claim has been presented. 38 U.S.C.A. 5107 (West 1991); see Gilbert
v. Derwinski, 1 Vet.App. 49 (1990). If not, the claim must fail,
and there is no further duty to assist in its development. 38
U.S.C.A. 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990). This
requirement has been reaffirmed by the United States Court of
Appeals for the Federal Circuit in its decision in Epps v. Gober,
126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v.
West, 118 S. Ct. 2348 (1998). That decision upheld the earlier
decision of the United States Court of Appeals for Veterans Claims
(previously known as the Court of Veterans Appeals), which made
clear that it would be error for the Board to proceed to the merits
of a claim which is not well grounded. Epps v. Brown, 9 Vet.App.
341 (1996). See also Morton v. West, 12 Vet.App. 477, 480-1 (1999).

The Court of Appeals for Veterans Claims has also held that, in
order to establish that a claim for service connection is well
grounded, there must be competent evidence of: (1) a current
disability (a medical diagnosis); (2) the incurrence or aggravation
of a disease or injury in service (lay or medical evidence); and
(3) a nexus (that is, a connection or link) between the in-service
injury or aggravation and the current disability. Competent medical
evidence is required to satisfy this third prong. See Elkins v.
West, supra, at 213, citing Caluza v. Brown, 7 Vet.App. 498 (1995),
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). "Although
the claim need not be conclusive, the statute [38 U.S.C.A. 5107]
provides that [the claim] must be accompanied by evidence" in order
to be considered well grounded. Tirpak v. Derwinski, 2 Vet.App.
609, 611 (1992). In a claim of service connection, this generally
means that evidence must be presented which in some fashion links
the current disability to a period of military service or to an
already service-connected disability. 38 U.S.C.A. 1110 (West 1991);
38 C.F.R. 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143
(1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

8 -

Evidence submitted in support of the claim is presumed to be true
for purposes of determining whether it is well grounded. King v.
Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of medical
diagnosis or causation, however, do not constitute competent
evidence sufficient to render a claim well grounded. Grottveit v.
Brown, 5 Vet.App. 91, 93(1992); Espiritu v. Derwinski, 2 Vet.App.
492, 495 (1992). To establish a showing of chronic disease in
service, there is required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time. 38 C.F.R. 3.303(b)
(1999). If chronicity in service is not established, a showing of
continuity of symptoms after discharge is required to support the
claim. Id. Service connection may be granted for any disease
diagnosed after discharge, when all of the evidence establishes
that the disease was incurred in service. 38 C.F.R. 3.303(d)
(1999). Under applicable criteria, service connection may be
granted for a disability resulting from disease or injury which was
incurred in, or aggravated by, service. 38 U.S.C.A. 1110, 1131
(West 1991 & Supp. 1998).

In a claim for secondary service connection, the regulations
provide that service connection shall be granted for a disability
which is proximately due to or the result of a service-connected
disease or injury. 38 C.F.R. 3.310 (1999). Secondary service
connection may also be warranted for a non-service-connected
disability when that disability is aggravated by a service-
connected disability. Allen v. Brown, 7 Vet.App. 439 (1995) (en
banc). The United States Court of Appeals for Veterans Claims has
specifically held that "[a] claim for secondary service connection,
like all claims, must be well grounded." Reiber v. Brown, 7
Vet.App. 513, 516 (1995).

With respect to the veteran's claim, the Board notes that his
service medical records reflect treatment for a right knee
abrasion, and are otherwise silent with respect to complaints or
treatment for a right knee disorder. Furthermore, no medical
evidence has directly related the veteran's right knee disorder to
active service. Thus, service connection on a direct basis has not
been established. On the other hand, a VAMC Salem physician has
opined that the veteran suffers from a right knee disorder and it
is proximately related to his service-connected back disorder,

9 -

due to a disturbance in gait mechanics. Thus, we find that the
veteran has submitted evidence of a well-grounded claim for service
connection for a right knee disorder as secondary to his service-
connected low back disorder.

However, the finding of a well-grounded claim is not dispositive of
the issue. Once a claim is well grounded, the presumption that the
opinion of a physician in favor of the veteran is entitled to full
weight no longer applies, and the Board must determine the issue --
in this instance, service connection for the veteran's right knee
disorder as secondary to his service-connected low back disorder --
by weighing and balancing all the other evidence of record. See
Evans v. West, 12 Vet. App. 22, 30 (1998).

Undertaking a merits analysis, we are cognizant that, besides the
opinion from the VAMC Salem physician, there is no other competent
medical evidence relating the veteran's right knee disorder to his
service-connected low back disability. In addition, there appear to
be inconsistencies in the reported medical history supplied by the
veteran. In this respect, we note that, during a VA examination in
July 1997, the veteran denied any trauma to his right knee or
history of trauma, and reported that the problem with his right
knee had actual begun in January 1997. Clinical evaluation revealed
mild ACL instability, which the examiner did not relate to the
veteran's abnormal gait mechanics. Instead, the examiner indicated
that such an injury usually resulted from trauma or injury, and
that, since the veteran had not reported such a trauma as having
occurred, the condition was more apt to be due to a predisposition
to knee laxity.

The veteran subsequently testified during his personal hearing in
December 1997 that, sometime around June or July 1996, he had
twisted his right knee and fallen down some steps after his left
leg had given out. He reported receiving treatment a month later,
and being told by a physician that he had stretched the ligaments
in the back side of his right knee. The physician reportedly
prescribed an elastic knee brace. A review of the VAMC Salem
medical records for that time period, however, does not reflect
evidence of treatment for right knee pain following a fall or
injury. It was noted, however, that, in January 1997, the veteran
had sustained a

10 -

full-weight fall on his right ankle after falling down on his
porch, and was treated for a right ankle sprain. Furthermore, a
subsequent VA medical evaluation of the veteran that same month,
January 1997, following his fall, did not reflect any report of
injury to the right knee, and there were no abnormal clinical
findings.

The same VA examiner who conducted the veteran's medical
examination in July 1997 also examined the veteran in February
2000. That examiner initially found, based on the veteran's
reported history, that the veteran's service-connected back
disability had caused the veteran to fall and thus resulted in mild
ACL instability in the right knee. However, he subsequently changed
his opinion in a May 2000 addendum, following review of the records
in the veteran's claims file. The examiner reported not being able
to relate the veteran's service-connected back injury and right
knee symptomatology.

The Board is cognizant that, while the VAMC Salem physician's
opinion in March 1996 indicated that the veteran suffered from
right knee pain and dysfunction, the subsequent medical evidence
does not support such a finding. We note that, besides the ACL
instability and the possibility of a meniscal tear, as noted in a
January 2000 treatment note, examinations of the veteran's right
knee have been normal. Furthermore, while not doubting the
veteran's contention that he fell on his right knee sometime in
1996, there is no evidence of such a fall or treatment for any
resultant right knee injury.

Under these circumstances, following consideration of the veteran's
medical records prior to, during, and following service, the Board
concludes that the preponderance of the evidence is against the
veteran's claim that his right knee disorder is related to his
service-connected back disorder. As noted above, other than a
finding of ACL laxity, the veteran's right knee has been found to
be within normal limits on examination, and there is no medical
evidence of the veteran's suffering a trauma to his right knee.
Given these facts, along with the lack of additional supporting
evidence that the veteran suffers from right knee dysfunction due
to abnormal gait mechanics, we find a lack of competent medical
evidence to warrant a favorable decision. The Board is not
permitted to reach medical

determinations without considering independent medical evidence to
support our findings, and must cite to competent evidence of record
to support our conclusions. See Rucker v. Brown, 10 Vet.App. 67, 74
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

Furthermore, the Court of Appeals for Veterans Claims has held, "It
is the Board that must assess the credibility and probative value
of evidence, and, provided that it offers an adequate statement of
reasons or bases, the Board may favor one medical opinion over
another." See Evans v. West, supra, citing Owens v. Brown, 7
Vet.App. 429, 433 (1995).

Under the law, the veteran is free, at any time in the future, to
submit new and material evidence to reopen his claim for a right
knee disorder, either on a direct basis or as secondary to his
service-connected back disorder, regardless of the fact that he
currently is not shown to be suffering from a disability that may
be service- connected. Such evidence would need to show, through
competent medical evidence, a current disability or disabilities,
and that such disability "resulted from a disease or injury which
was incurred in or aggravated by service." 38 U.S.C.A. 1110, 1113
(West 1991); 38 C.F.R. 3.303 (1999); Rabideau, Montgomery, supra.

ORDER 

Entitlement to service connection for a right knee disorder is
denied.

ANDREW J. MULLEN 
Veterans Law Judge 
Board of Veterans' Appeals

- 12 -



